
	
		II
		Calendar No. 125
		111th CONGRESS
		1st Session
		S. 849
		[Report No. 111–58]
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mr. Carper (for himself,
			 Mr. Inhofe, Mrs. Boxer, Mr.
			 Kerry, Ms. Collins,
			 Mr. Voinovich, Mr. Merkley, and Ms.
			 Klobuchar) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		
			July 22, 2009
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency to conduct a study on black carbon emissions.
		  
	
	
		1.FindingsCongress finds that—
			(1)black
			 carbon—
				(A)is a component of
			 ambient particulate matter, the mixture of which has been found to harm public
			 health by causing serious respiratory and cardiovascular effects in developed
			 and developing countries;
				(B)plays a role in
			 climate change by—
					(i)absorbing solar
			 radiation; and
					(ii)reducing the
			 reflectivity of snow and ice; and
					(C)is emitted from
			 incomplete combustion of fossil fuels, biomass, and biofuels;
				(2)recent studies
			 have shown that, in the United States, old diesel engines are a major
			 contributor of black carbon;
			(3)(A)the United States has
			 made great progress in reducing black carbon emissions through regulations on
			 new vehicles and engines and a voluntary national diesel retrofit program;
			 but
				(B)there remain in the United States more
			 than 11,000,000 diesel engines lacking the latest diesel emission control
			 technology; and
				(4)the collection of
			 information relating to, and research regarding, black carbon would be useful
			 to identify cost-effective methods of reducing black carbon emissions in ways
			 and from sources that would have beneficial effects on the public health and
			 the climate.
			2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Black
			 carbonThe term black carbon means any
			 light-absorbing graphitic (such as elemental) particle produced by incomplete
			 combustion.
			3.Study of black
			 carbon emissions
			(a)StudyThe
			 Administrator, in consultation with the Secretary of Energy, the Secretary of
			 State, and the heads of the National Oceanic and Atmospheric Administration,
			 the National Aeronautics and Space Administration, the United States Agency for
			 International Development, the National Institutes of Health, the Centers for
			 Disease Control and Prevention, and other relevant Federal departments and
			 agencies and representatives of appropriate industry and environmental groups,
			 shall conduct a 4-phase study of black carbon emissions, the phases of which
			 shall be the following:
				(1)Phase
			 I–Universal definitionThe Administrator shall conduct phase I of
			 the study under this subsection to carry out measures to establish for the
			 scientific community standard definitions of the terms—
					(A)black carbon;
			 and
					(B)organic
			 carbon.
					(2)Phase
			 II–Sources and technologiesThe Administrator shall conduct phase
			 II of the study under this subsection to summarize the available scientific and
			 technical information concerning—
					(A)the
			 identification of the major sources of black carbon emissions in the United
			 States and throughout the world;
					(B)an estimate
			 of—
						(i)the
			 quantity of current and projected future black carbon emissions from those
			 sources; and
						(ii)the net climate
			 effects of the emissions;
						(C)the most recent
			 scientific data relevant to the public health- and climate-related impacts of
			 black carbon emissions and associated emissions of organic carbon, nitrogen
			 oxides, and sulfur oxides from the sources identified under subparagraph
			 (A);
					(D)the most
			 effective control strategies for additional domestic and international
			 reductions in black carbon emissions, taking into consideration lifecycle
			 analysis, cost-effectiveness, and the net climate impact of technologies,
			 operations, and strategies, such as—
						(i)diesel
			 particulate filters on existing diesel on- and off-road engines; and
						(ii)particulate
			 emission reduction measures for marine vessels;
						(E)carbon dioxide
			 equivalency factors, global or regional modeling, or other metrics to compare
			 the global warming and other climate effects of black carbon emissions with
			 carbon dioxide and other greenhouse gas emissions; and
					(F)the health
			 benefits associated with additional black carbon emission reductions.
					(3)Phase
			 III–International fundingThe Administrator shall conduct phase
			 III of the study under this subsection—
					(A)to summarize the
			 amount, type, and direction of all actual and potential financial, technical,
			 and related assistance provided by the United States to foreign countries to
			 reduce, mitigate, or otherwise abate—
						(i)black carbon
			 emissions; and
						(ii)any health,
			 environmental, and economic impacts associated with those emissions; and
						(B)to identify
			 opportunities, including action under existing authority, to achieve
			 significant black carbon emission reductions in foreign countries through the
			 provision of technical assistance or other approaches.
					(4)Phase
			 IV–Research and development opportunitiesThe Administrator
			 conduct phase IV of the study under this subsection for the purpose of
			 providing to Congress recommendations regarding—
					(A)areas of focus
			 for additional research for cost-effective technologies, operations, and
			 strategies with the highest potential to reduce black carbon emissions and
			 protect public health in the United States and internationally; and
					(B)actions that the
			 Federal Government could take to encourage or require additional black carbon
			 emission reductions.
					(b)ReportsThe
			 Administrator shall submit to Congress—
				(1)by not later than
			 180 days after the date of enactment of this Act, a report describing the
			 results of phases I and II of the study under paragraphs (1) and (2) of
			 subsection (a);
				(2)by not later than
			 270 days after the date of enactment of this Act, a report describing the
			 results of phase III of the study under subsection (a)(3); and
				(3)by not later than
			 1 year after the date of enactment of this Act, a report describing the
			 recommendations developed for phase IV of the study under subsection
			 (a)(4).
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
			
	
		July 22, 2009
		Reported without amendment
	
